Citation Nr: 1517619	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-07 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar myositis, small disc herniation, degenerative joint disease of the bilateral sacroiliac joints and sacroiliitis (lumbar spine disability).

2.  Entitlement to service connection for scoliosis, claimed as secondary to service-connected lumbar spine disability.

3.  Entitlement to service connection for a bilateral shoulder disorder, claimed as secondary to service-connected lumbar spine disability.  

4.  Entitlement to service connection for a bilateral knee disorder, claimed as secondary to service-connected lumbar spine disability.

5.  Entitlement to service connection for a bilateral hip disorder, claimed as secondary to service-connected lumbar spine disability.

6.  Entitlement to service connection for a leg length discrepancy, claimed as secondary to service-connected lumbar spine disability.

7.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU). 
  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The claim for TDIU was denied in a September 2013 rating decision.  Although the Veteran disagreed with the decision in January 2014, a statement of the case was not issued.  However, the Board finds that the TDIU is part and parcel of her claim for an increased rating for her lumbar spine disability as she has alleged that she cannot work due to such disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board has jurisdiction over such issue and it has been included on the title page of this decision.

Following the most recent statements of the case for the respective issues, additional evidence including VA examinations and outpatient treatment records were obtained and the Veteran submitted additional evidence.  In the March 2015 Informal Hearing Presentation, the Veteran's representative waived review of the additional evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. 
§ 20.1304(c) (2014).  Therefore, the Board may properly consider such evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a TDIU is addressed in the decision below.  The remainder of the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, she is unable to secure and follow a substantially gainful occupation as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant entitlement to a TDIU herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran generally contends that she is unable to maintain employment due to her service-connected lumbar spine disability and associated disabilities, which are service-connected as secondary to the lumbar spine disability.

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The record reflects that the Veteran is service-connected for major depressive disorder, rated as 30 percent as of May 26, 2009, and 50 percent as of April 13, 2012; lumbar spine disability, rated as 20 percent as of October 31, 2001, and 40 percent as of February 19, 2004; reflux disease, rated as 10 percent as of February 15, 2007; and left lower extremity radiculopathy, rated as 10 percent as of February 15, 2007.  Such results in a combined disability rating of 20 percent as of October 31, 2001; 30 percent as of February 19, 2004; 50 percent as of February 15, 2007; 70 percent as of May 26, 2009; and 80 percent as of April 13, 2012.  Therefore, as of May 26, 2009, the Veteran met the schedular requirements for a TDIU, with the requisite single disability ratable at 40 percent or more, and additional disabilities resulting in a combined rating of 70 percent or more.   

Thus, the remaining inquiry is whether she is unable to secure or follow substantially gainful occupation due solely to her service-connected disabilities.  In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Board notes that the Veteran reported to a VA examiner in October 2009 that she had quit her job due to her back pain.  However, in her April 2012 VA Form 21-8940, the Veteran indicated that she worked full-time from October 2007 until October 13, 2011 as a Program Medical Assistant.  The Board acknowledges that in an accompanying VA Form 21-4192, regarding specific employment information regarding her last position, her employer noted that she last worked as a Medical Support Assistant on October 13, 2011.  In a March 2012 letter, the Social Security Administration (SSA) acknowledged receipt of the Veteran's application for SSA benefits and noted that she had reported that she became unable to work due to her disabling condition on October 13, 2011.  Similarly, the Veteran applied for disability retirement benefits from the federal government in which she indicated that the approximate date she became disabled for her position was in October 2011.  Furthermore, at her August 2013 VA general medical examination, the Veteran reported that she last worked in 2011 performing clerical work.

Based on the Veteran's VA Form 21-8940 and information supplied to SSA and the federal government, the Board finds that the Veteran stopped working as of October 13, 2011.  Regarding the Veteran's education and work experience, the Board notes that she reported that she had a bachelor's degree in criminal justice and had work experience as a program medical assistant.  

A private treatment record dated in September 2011 authored by Dr. C. noted that the Veteran was "totally disabled for return to previous work or any type of work" due to her lumbar spine disability.  A November 2011 treatment record contained a physician's note excusing the Veteran from work from November 2011 to April 2012 for treatment of her (service-connected) lumbosacral radiculopathy.   In February 2012, the Veteran reported to the VA examiner that she had to quit working as a clerk due to her back pain.  The examiner noted that the Veteran's back pain precluded her from working.  Further, another physician's note dated in April 2012, excused the Veteran from working from April 2012 to September 2012 for treatment of her lumbosacral radiculopathy.  Additionally, in the February 2012, a VA examiner indicated that the Veteran's lumbar spine disability precluded her from working.  

Also, while not binding on VA, both SSA and the Office of Personnel Management (OPM) have determined that the Veteran is unemployable.  While the SSA records are not on file, a June 2012 letter from OPM indicated that her application for disability retirement had been approved and it was determined that she could no longer work as a Medical Support Assistant due to bilateral lumbar radiculopathy, bilateral cervical radiculopathy, longstanding low back pain, carpal tunnel syndrome with right ulnar nerve entrapment, and degenerative joint disease of the bilateral knees.  The Veteran has also supplied a letter from SSA confirming that she is in receipt of disability benefits.  Further, a January 2014 letter from a VA clinician noted that the Veteran is unemployable due to her service-connected psychiatric disorder.  In this regard, the January 2014 VA clinician noted that the Veteran was not a candidate for returning to the workplace in the context of her problems with decreased concentration, increased anxiety, inability to tolerate stressful situations, difficulty being around others, decreased motivation and decreased energy level.  

Weighing against her claim is an August 2013 VA opinion which noted that, although the Veteran should refrain from doing manual labor that involved lifting and bending activities, her lumbar spine disability would not prevent her from maintaining employment in a sedentary form of occupation.  Similarly, an August 2013 opinion from a VA psychiatric examiner indicates that, while the Veteran experienced occupational and social impairment with reduced reliability and productivity as a result of her major depressive disorder, such did not render her unable to secure and maintain substantially gainful employment.  The examiner found that she would likely be able to engage in sedentary employment; however, at such time, she would likely experience occupational difficulty due to symptoms of her current moderate depressive episode such as difficulty with motivation and concentration.  Additionally, the August 2013 VA general medical examiner found that the Veteran's reflux disease does not impact her ability to work.

Although the TDIU claim arises as part and parcel of the increased rating claim for the spine, the Board also finds significant that the Veteran's service-connected major depression and left lower extremity radiculopathy, both found to be secondary to the service-connected lumbar spine, also prevent her from working.  See private physician's notes excusing her from work as well as the January 2014 VA clinician's opinion.  Taking all of the opinions together, the Board finds it plausible that given the Veteran's education and experience, she is unemployable as any job that does not involve manual labor would likely be a job where she sits at a desk, which for a prolonged period would be affected by her lumbar spine disability as well as manifestations of her major depression including decreased concentration, increased anxiety, inability to tolerate stressful situations, difficulty being around others, decreased motivation and decreased energy level.      

Moreover, the Board finds after considering the evidence for and against the claim, the Board finds the evidence at least equipoise as to whether the Veteran's service-connected disabilities render her unemployable.  As such, a reasonable doubt arises as to her employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.  Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities and, as such, a TDIU is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.



ORDER

A TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.

REMAND

Regarding the remaining claims on appeal, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, with respect to all remanded claims, the evidence of record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Specifically, in an August 2014 submission in support of her claim, the Veteran provided a confirmation of an SSA award also dated in August 2014.  Specifically, such indicates that the Veteran was currently in receipt of Social Security disability benefits.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

With respect to all of the remaining service connection claims, for the reasons explained below, the Board finds that the VA examinations dated in October 2009 and August 2013 were incomplete and additional examinations or addendum opinions are necessary to decide the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  

With respect to the claim for service connection for scoliosis, the AOJ denied the claim for lack of a current diagnosis because the October 2007 X-ray did not address scoliosis.  However, an April 2007 VA outpatient treatment record noted a finding of scoliosis and in fact, related the scoliosis to manifestations of the Veteran's hip and gluteus being higher on one side.  The Veteran filed her claim for service connection of scoliosis in November 2007.  The October 2009 VA examination, undertaken in part to evaluate the nature and etiology of spinal disorders other than the service-connected lumbar spine disability, did not address the claim for scoliosis or the conflicting diagnoses.  

Although the April 2007 record is outside the appeal period, the Board finds that it is reasonable that the Veteran based her claim upon the April 2007 diagnosis.  See Romanowsky v. Shinseki, 26 Vet.App. 289, 294 (2013) ("when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").  Thus, the Board finds that the October 2009 VA examination report should have addressed the April 2007 treatment record and at least explained how a VA physician could find scoliosis in April 2007 but that an X-ray in October 2007 would not reveal the same.  The Board finds that the October 2009 VA examination report is thus incomplete in this regard, and another VA  examination is required.  Notably, the February 2012 and August 2013 VA spine examinations only addressed the increased rating (spine) claim and not the service-connection claim for scoliosis.  

In this regard, the Board acknowledges answers to Disability Benefits Questionnaires (DBQs)in which the February 2012 and August 2013 VA examiners answered negatively regarding whether the Veteran had severe enough muscle spasm or guarding to result in an abnormal spinal contour (i.e. scoliosis).  Such a negative answer merely indicates that there was not severe enough muscle spasm or guarding to result an abnormal spinal contour, not that there was no abnormal spinal contour present.  Such answers to the DBQs do not address direct service connection or the aggravation portion of the secondary service connection claim.  Moreover, they may not be considered as complete opinions with respect to secondary service connection even as they pertain to causation, as no rationale was provided.  On remand, if the examiner determines that the April 2007 diagnosis of scoliosis is a valid diagnosis (i.e., the Veteran actually had scoliosis), the examiner should offer a nexus opinion even if the scoliosis has since resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Similarly, the claim for a bilateral shoulder disorder was denied for lack of a current diagnosis despite a private whole body bone scan report dated in February 2009 noted degenerative inflammation in the bilateral shoulders.  The October 2009 VA examination indicated that there was no current shoulder diagnosis and did not offer a nexus opinion with respect to a shoulder disorder.  Again, if the Veteran had a shoulder diagnosis at any point during the appeal period, or shortly before the claim was filed, then the examiner should have discussed the same and offered a nexus opinion if it is determined that the diagnosis was a valid diagnosis.  See McClain, 21 Vet. App. 319;  see also Romanowsky, 26 Vet.App. at 294.
 
With respect to the claimed bilateral knee and hip disorders, current diagnoses have been rendered.  In this regard, the Veteran has been found to have tendonitis in the bilateral knees, and trochanteric bursitis in each of the hips.  See October 2009 VA examination report.  The October 2009 VA examiner offered a negative nexus opinion with respect to secondary service connection as it pertains to causation, but the examiner did not address aggravation.  In this regard, the examiner determined that the disorders were not associated with the service-connected lumbar spine disability in terms of pathology, gait biomechanics, or physiology.  The examiner explained that these are two different anatomical areas with different innervations and anatomic configurations.  Although the rationale arguably addresses causation, it does not address the possibility that the Veteran's lumbar spine disability may aggravate the current knee and hip disorders.  Moreover, during the August 2013 VA (spine) examination, the Veteran reported that her knee and hip disorders are related to the same fall in service where she injured her back.  Thus, an opinion regarding direct service connection should also be rendered on remand. 

With respect to the claim for a leg length discrepancy, the October 2009 VA examiner noted that there was a leg length discrepancy but that it was not related to the service-connected spine disability.  The examiner did not offer any rationale for the opinion.  As such, an addendum opinion is required.  See Barr, 21 Vet. App. at 312 (once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place).

Finally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated her for her lumbar spine disability, scoliosis, and bilateral shoulder, hip, and knee disorders.  In this regard, the Board notes that the Veteran has previously reported treatment by various private providers; however, to date, all identified records have been requested or obtained.  Additionally, VA treatment records dated through September 2013, from the Ft. Worth Outpatient Clinic, are of record.  Of note, the Veteran transferred to treatment in Ft. Worth, in August 2012.  Therefore, the AOJ should obtain all identified records identified by the Veteran on remand, to include any outstanding VA treatment records dated from September 2013 to the present, for consideration in her appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated her for her lumbar spine disability, scoliosis, and bilateral shoulder, hip, and knee disorders.  After securing any necessary authorization from her, obtain all identified treatment records, to include relevant, outstanding VA treatment records dated from September 2013 to the present.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After associating any records obtained as a result of the above actions, afford the Veteran a VA examination to determine the nature and etiology of any scoliosis found to be present.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any pertinent testing (such as X-rays) should be accomplished.  

Following a review of the claims file, the examiner should identify any scoliosis found to be present.  Even if scoliosis is not found to be present currently, the examiner is asked to consider the April 2007 treatment record which identified scoliosis and determine whether such was a valid diagnosis.  Explain why or why not.  

If the scoliosis diagnosis is found to be valid, the examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability) that the disorder is related to the Veteran's service, including a fall in service.  Explain why or why not. 

If the examiner finds that there is a valid diagnosis of scoliosis but that it is not related to service, the examiner is asked to address whether it is at least as likely as not (i.e. a 50 percent probability) that the Veteran's scoliosis is caused OR aggravated by the Veteran's service-connected lumbar spine disability.  Explain why or why not. 

In offering an opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding spine symptomatology.  

Supporting rationale for any opinion offered should be provided.  

4.  After associating any records obtained as a result of the above actions, return the file to the October 2009 VA examiner for an addendum opinion regarding the nature and etiology of the any hip and knee disorders.  If the examiner is not available or it is determined that the Veteran should be reexamined, the Veteran should be afforded a VA examination to determine the nature and etiology of any shoulder, hip, or knee disorder.  The claims folder and a copy of this Remand must be made available to the examiner.  If examined, the examiner should note in the examination report that the claims folder has been reviewed.  Any pertinent testing (such as X-rays) should be accomplished.  

Following a review of the claims file, the examiner should identify any bilateral shoulder, knee, or hip disorder present at any time since May 2009.  Even if disorders are not found to be present currently, the examiner is asked to address the diagnoses of knee and hip disorders during the October 2009 VA examination, as well as the February 2009 bone scan report which identified degenerative inflammatory changes in the bilateral shoulders, and determine whether each was a valid diagnosis.  Explain why or why not.  

For each valid diagnosis, even if it has since resolved, the examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability) that the disorder is related to the Veteran's service, including a fall in service.  Explain why or why not. 

If not directly related to service, the examiner is asked to opine as to whether it is at least as likely as not (i.e., a 50 percent probability) that any shoulder, knee, or hip disorder is caused OR aggravated by the Veteran's service-connected lumbar spine disability.  Explain why or why not. 

In offering an opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding shoulder, hip, and knee symptomatology and whether such symptomatology has been continuous since service separation. 

Supporting rationale for any opinion offered should be provided.  
  
5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


